SHARE PURCHASE AGREEMENT This Agreement (the “Agreement”) is made as of February 10, 2009, by and between Mega Media Group, Inc., [a Nevada corporation] having an address at 1122 Coney Island Avenue, Brooklyn, NY 11235 (the “Company”), and Robert Catell having address at62 Osborne Road, Garden City, NY 11530(the “Buyer”). W I T N E S S E T H: WHEREAS, the Buyer desires to purchase and the Company desires to issue and sell, upon the terms and conditions set forth in this Agreement, 7,000,000 shares of common stock of the Company’s common stock referred to as the “Shares” WHEREFORE, the parties hereto hereby agree as follows: 1.Sale of the Purchase Shares.Subject to the terms and conditions of this Agreement, and in reliance upon the representations, warranties, covenants and agreements contained in this Agreement, the Company shall sell the Shares to the Buyer, and the Buyer shall purchase the Shares from the Company for an aggregate purchase price (the “Purchase Price”) of $70,000.00 to be paid in the following manner: (a) $70,000.00 at Closing (as defined below) by Bank Check to the Company; 2.Closing. (a)The Closing shall occur on February 10, 2009. On the Closing Date, the Company shall sell the Shares to the Buyer.At the Closing or at the time when funds have cleared: (i)The
